Citation Nr: 0906031	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, to include as secondary to exposure 
to herbicide agents or to service-connected diabetes 
mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to exposure to 
herbicide agents or to service-connected diabetes mellitus.

4.  Entitlement to service connection for a skin disorder to 
include as secondary to exposure to herbicide agents.

5.  Entitlement to service connection for coronary artery 
disease, to include as secondary to exposure to herbicide 
agents or to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to herbicide 
agents or to service-connected diabetes mellitus.

7.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicide agents or to 
service-connected diabetes mellitus.

8.  Entitlement to service connection for a liver disability, 
to include as secondary to exposure to herbicide agents.

9.  Entitlement to service connection for a skin ulcer of the 
left leg, to include as secondary to exposure to herbicide 
agents.

10.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified before the Board at a hearing that was held at the 
Huntington, West Virginia, RO in August 2008.  

The issues of entitlement to service connection for 
hypertension, and entitlement to an increased rating for 
PTSD, are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder was 
previously denied in a May 1996 rating decision.  The RO 
declined to reopen the claim on several occasions thereafter, 
most recently in June 1998.  The veteran was notified of 
those decisions but did not perfect an appeal.

2.  The evidence received since the last final denial of the 
claim for service connection for a skin disorder in June 1998 
is new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim.

3.  The claim for service connection for coronary artery 
disease was previously denied in a June 1998 rating decision.  
The veteran was notified of the decision but did not perfect 
an appeal.

4.  The evidence received since the last final denial of the 
claim for service connection for coronary artery disease in 
June 1998 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

5.  The claim for service connection for peripheral 
neuropathy was previously denied in a June 1998 rating 
decision.  The veteran was notified of the decision but did 
not perfect an appeal.

6.  The evidence received since the last final denial of the 
claim for service connection for peripheral neuropathy in 
June 1998 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

7.  The veteran is presumed to have been exposed to herbicide 
agents while service in the Republic of Vietnam.  

8.  The veteran's coronary artery disease is related to his 
service-connected diabetes mellitus.

9.  The veteran's peripheral neuropathy is the result of 
exposure to herbicide agents.

10.  The veteran's skin disorders (dermatitis and porphyria 
cutanea tarda) are the result of exposure to herbicide 
agents.

11.  The veteran developed a skin ulcer on the left lower 
extremity as a result of his service-connected peripheral 
vascular disease.  He does not have a current diagnosis of a 
skin ulcer.

12.  The veteran does not have a current diagnosis of a liver 
disability.


CONCLUSIONS OF LAW

1.  The May 1996 and June 1998 rating decisions that 
respectively denied and declined to reopen the claim for 
service connection for skin disorder are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The June 1998 rating decision that denied the claim for 
service connection for coronary artery disease is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

4.  New and material evidence has been received to reopen the 
claim for service connection for coronary artery disease.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  The June 1998 rating decision that denied the claim for 
service connection for peripheral neuropathy is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

6.  New and material evidence has been received to reopen the 
claim for service connection for peripheral neuropathy.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

7.  The veteran's coronary artery disease is aggravated by 
his service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310 (2008). 

8.  Peripheral neuropathy was incurred in or aggravated by 
the veteran's active service, and is proximately due to or 
the result of exposure to herbicide agents.  38 U.S.C.A. §§ 
1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

9.  Skin disorders (dermatitis and porphyria cutanea tarda) 
were incurred in or aggravated by the veteran's active 
service, and are proximately due to or the result of exposure 
to herbicide agents.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

10.  A claimed skin ulcer was not incurred in or aggravated 
during active service, and is not proximately due to or the 
result of exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2008).

11.  A claimed liver disability was not incurred in or 
aggravated during active service, and is not proximately due 
to or the result of exposure to herbicide agents.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for a skin disorder in a May 1996 rating decision, 
and declined to reopen the claim on several occasions 
thereafter, most recently in a June 1998 rating decision.  In 
the June 1998 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for 
coronary artery disease and peripheral neuropathy.  At the 
time of the initial denials in May 1996 and June 1998, the RO 
found that there was no relationship between the veteran's 
skin disorders, coronary artery disease, and peripheral 
neuropathy and his active service, including exposure to 
herbicide agents, and the claims were denied.  At the time of 
the June 1998 decision on the claim for service connection 
for a skin disorder, the RO found that while the veteran had 
a diagnosis of chloracne, because there was no evidence 
demonstrating that the chloracne had first manifested during 
the year after the veteran's separation from service, 
chloracne could not presumptively be related to service, and 
the RO declined to reopen the claim.

Although in the September 2003 rating decision on appeal the 
RO declined to reopen the claims, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the May 1996 and June 1998 
decisions became final because the veteran did not file a 
timely appeal from either.

The claims for service connection for a skin disorder, 
coronary artery disease, and peripheral neuropathy may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed an 
application to reopen his claims in July 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decisions in June 1998 consisted of the veteran's service 
medical records, the veteran's post-service treatment 
records, and his own statements.  The RO found that there was 
no evidence demonstrating that the veteran's skin disorder, 
coronary artery disease, or peripheral neuropathy was related 
to his active service, including exposure to herbicide 
agents, and the claims were denied.  

New evidence received since the 1998 denial of the claim for 
service connection for a skin disorder includes a May 2003 
record of treatment in which the veteran's treating physician 
stated that it was at least as likely as not that the 
veteran's skin disorder, felt likely to be porphyria cutanea 
tarda, was related to his active duty service, and 
specifically, to exposure to herbicide agents.  A November 
2003 record of treatment confirmed the diagnosis of porphyria 
cutanea tarda.  Newly received evidence also includes a 
January 2004 letter from the veteran's private treating 
physician, in which the physician notes that the veteran has 
stasis dermatitis secondary to his service-connected 
peripheral vascular disease.  The Board finds those 
statements relating the veteran's skin disorders (porphyria 
cutanea tarda and dermatitis) to his active service, and 
specifically to exposure to herbicide agents and service-
connected peripheral vascular disease, to be evidence that is 
both new and material, as it demonstrates a potential nexus 
to service.

The opinions have been presumed credible for the purpose of 
determining whether to reopen the claim.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of an appellant's disability, even 
where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the claim for service connection for a skin disorder is 
reopened.  

Additional evidence received since the 1998 denial of the 
claims for service connection for coronary artery disease and 
peripheral neuropathy also includes the September 2003 rating 
decision that granted the veteran's claims of entitlement to 
service connection for diabetes mellitus.  The veteran's 
allegations of entitlement to service connection for coronary 
artery disease and peripheral neuropathy secondary to his 
service-connected diabetes mellitus provides evidence 
suggestive of a relationship between his coronary artery 
disease and peripheral neuropathy and his service-connected 
diabetes mellitus sufficient to reopen the claim.  The 
evidence must be presumed credible for the purpose of 
determining whether to reopen the claims.  At the time of the 
June 1998 decision, the veteran's diabetes mellitus had not 
yet been service-connected.  The veteran's allegation of a 
relationship between his coronary artery disease and 
peripheral neuropathy and his now service-connected diabetes 
mellitus is not cumulative of the evidence of record at the 
time of the last final decision, relates to an unestablished 
fact necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claims for service connection for coronary 
artery disease and peripheral neuropathy, to include as 
secondary to exposure to herbicide agents or service-
connected diabetes mellitus, are reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
cardiovascular disease, peripheral neuropathy, and cirrhosis 
of the liver, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.  The 
Board notes, in this regard, that 38 C.F.R. § 3.310 was 
revised, effective October 2006.  However, since the veteran 
submitted his claims prior to that date, the prior version of 
38 C.F.R. § 3.310 applies.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A.  Coronary Artery Disease 

The veteran's service medical records do not demonstrate 
treatment for or a diagnosis of coronary artery disease.  The 
veteran, however, does not contend that his coronary artery 
disease first manifested during service, but rather contends 
that it developed as a result of exposure to herbicide 
agents.  Alternatively, he asserts that it was caused or 
aggravated by his service-connected diabetes mellitus.  

Although the veteran served in the Republic of Vietnam while 
on active duty, presumptive service connection is not 
available under 38 C.F.R. § 3.309(e) for coronary artery 
disease.  In this regard, the Board notes that the Secretary 
recently reiterated that there is no positive association 
between exposure to herbicides and any condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence relating 
coronary artery disease to exposure to herbicide agents, 
service connection as secondary to exposure to herbicide 
agents is not warranted.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  In this case, there is no such medical 
evidence linking the veteran's coronary artery disease to 
exposure to herbicide agents.  Accordingly, service 
connection for coronary artery disease as secondary to 
exposure to herbicide agents is not warranted.  

The next question before the Board, then, is whether service 
connection may be granted secondary to his service-connected 
diabetes mellitus.  In support of his claim, the veteran 
submitted a May 2004 letter written by his treating 
physician.  In that letter, the physician stated that the 
veteran's coronary artery disease predated his diagnosis of 
diabetes mellitus.  However, the multiple complications 
associated with the veteran's diabetes mellitus, including 
peripheral vascular disease, had been found to contribute to 
the severity of his coronary artery disease.  

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  In such cases, only the portion 
attributable to the service-connected disability will qualify 
for compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Here the veteran's treating physician found that his coronary 
artery disease has been aggravated by his service-connected 
diabetes mellitus in that the complications with the diabetes 
mellitus have worsened his coronary artery disease.  The 
Board accordingly finds that the evidence supports a finding 
that the veteran's coronary artery disease is related to his 
service-connected diabetes mellitus.  Thus, service 
connection for coronary artery disease is warranted.

B.  Peripheral Neuropathy

The veteran's service medical records do not demonstrate 
treatment for or a diagnosis of peripheral neuropathy.  The 
veteran acknowledges that his service records do not 
demonstrate complaints consistent with a diagnosis of 
peripheral neuropathy but nevertheless contends that his 
peripheral neuropathy developed as a result of exposure to 
herbicide agents.  At the very least, he contends that his 
peripheral neuropathy has been aggravated by his diabetes 
mellitus.

The record reflects that the veteran was initially diagnosed 
with peripheral neuropathy on VA examination in January 1998, 
five years after his diagnosis of diabetes mellitus.  At that 
time, the veteran reported an onset of intermittent sensory 
abnormalities, including numbness, in his extremities after 
his service in Vietnam but before he was diagnosed with 
diabetes mellitus.  An April 1998 addendum to the report of 
examination noted that the veteran's peripheral neuropathy 
was felt to be multifactorial in etiology, related both to 
his in-service exposure to Agent Orange, and to his diabetes 
mellitus.  Regardless of the cause of his peripheral 
neuropathy, the examiner opined that it had been worsened by 
his diabetes mellitus.  On VA examination for diabetes 
mellitus in May 2003, the veteran reported a history of 
neuropathy since serving in Vietnam.  Given the veteran's 
report of a history of peripheral neuropathy prior to his 
diagnosis of diabetes mellitus, the examiner determined that 
the veteran's peripheral neuropathy did not develop secondary 
to the diabetes mellitus, as peripheral neuropathy was a 
well-recognized late symptoms of diabetes mellitus, and his 
peripheral neuropathy was already present at the time of his 
initial diagnosis with diabetes mellitus.

In order to be awarded service connection for his peripheral 
neuropathy as secondary to exposure to herbicide agents on a 
presumptive basis, the veteran's  peripheral neuropathy must 
have manifested to a degree of 10 percent within a year of 
his last exposure to the herbicide agent.  38 C.F.R. 
§ 3.307(6)(ii).  If the peripheral neuropathy was not 
diagnosed within a year of his last exposure, the veteran may 
still be entitled to service connection for his peripheral 
neuropathy secondary to the in-service exposure to herbicide 
agents provided that a physician has directly related the 
peripheral neuropathy to such exposure.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Because there are no clinical records dated within a year of 
the veteran's separation from service, there is no evidence 
demonstrating that the veteran then had peripheral 
neuropathy.  38 C.F.R. § 3.307(6)(ii).  While the veteran is 
competent to testify that he experienced numbness in his 
extremities shortly after his separation from service, he is 
not competent to diagnose those symptoms as peripheral 
neuropathy secondary to exposure to herbicide agents.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional); Buchanan v. Nicholson, 451 F.3d. 
1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself).  Accordingly, service 
connection for peripheral neuropathy secondary to exposure to 
herbicide agents may not be granted on a presumptive basis.  

However, service connection for peripheral neuropathy 
secondary to exposure to herbicide agents may be granted on a 
direct basis.  The January 1998 VA examiner related the 
veteran's peripheral neuropathy symptoms to his in-service 
exposure to herbicide agents, given the timeframe of the 
onset of such symptoms.  Because of a demonstrated positive 
association between the peripheral neuropathy and exposure to 
herbicides and the service-connected diabetes mellitus, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for peripheral neuropathy 
is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Skin Disorder

The veteran contends that he developed his skin disorders 
directly as a result of his exposure to herbicide agents 
while stationed in Vietnam, and that he is therefore entitled 
to service connection.

The record reflects that the veteran served in Vietnam during 
the presumptive period for exposure to herbicide agents.  
Thus, the veteran in this case will be afforded the 
presumption of exposure to herbicide agents.  In order to be 
awarded service connection for his claimed skin disorders as 
secondary to exposure to herbicide agents on a presumptive 
basis, the veteran must have been diagnosed with a skin 
disorder that has been shown to have a positive association 
with exposure to herbicides, and that skin disorder must have 
manifested to a degree of 10 percent within a year of his 
last exposure to the herbicide agent.  38 C.F.R. 
§ 3.307(6)(ii).  If the qualifying skin disorder was not 
diagnosed within a year of his last exposure, the veteran may 
still be entitled to service connection for his skin 
disorders secondary to the in-service exposure to herbicide 
agents provided that a physician has directly related the 
skin disorder to such exposure.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records are negative for any 
evidence of a skin disorder and the veteran does not contend 
otherwise.  

At his July 2008 hearing before the Board, the veteran stated 
that he had experienced various problems with his skin since 
shortly after his service in Vietnam.  He described 
developing itchy blisters on his shoulders and in the deltoid 
areas.  Scratching the blisters lead to scarring.  He stated 
that he had received treatment for his skin problems just 
after his separation from service but that the records 
associated with that treatment were no longer available.

The first clinical evidence of record pertaining to treatment 
for skin problems is dated in May 1996, when the veteran 
underwent VA examination in relation to having been exposed 
to herbicides in service.  Physical examination at that time 
revealed white patchy areas and some small scratches over the 
upper extremity area.  He was assessed with skin lesions and 
a history of exposure to Agent Orange.  Records dated in 
April 1997 show that the veteran was diagnosed with chloracne 
after examination revealed brown indurated macules/papules on 
both forearms.  On VA skin examination in January 1998, he 
was again diagnosed with chloracne secondary to in-service 
exposure to Agent Orange.  An April 1998 addendum to the 
report of examination noted that the veteran's symptoms had 
reportedly begun within a year of his separation from 
service, and were thus clearly related to his exposure to 
Agent Orange.  Subsequent VA treatment records dated to April 
2002 show continued assessments of dermatitis since serving 
in Vietnam.  In May 2003, the veteran again reported to his 
treating physician a history of skin problems since serving 
in Vietnam.  Physical examination at that time revealed white 
hypotrophic scarring over the shoulders and deltoid areas.  
There were no acne lesions and the scars were not the pitted 
type associated with cystic acne.  On the dorsum of the 
forearms and hands there was xerosis and some scaling.  There 
were no specific actinic keratosis or skin cancer noted.  The 
impression was xerosis.  The physician noted, based upon the 
veteran's history, that the chronic dermatitis and scarring 
may be related to Agent Orange.  In the physician's opinion, 
it was difficult to call the lesions chloracne so many years 
after his exposure to Agent Orange, but given his history of 
photosensitivity, blisters, and scarring, it was possible 
that a diagnosis of porphyria cutanea tarda, secondary to 
exposure to Agent Orange, was appropriate.  The veteran was 
scheduled for additional testing to confirm the diagnosis of 
porphyria cutanea tarda.  Urine testing in November 2003 
revealed elevated uroporphyrins and coproporphyrins, 
consistent with a diagnosis of porphyria cutanea tarda.  The 
physician reviewed the veteran's medical record and confirmed 
that there were no other plausible causes of his porphyria 
cutanea tarda, as none of the medications he had been 
prescribed were known to cause porphyria cutanea tarda.

A January 2004 letter from the private physician who treats 
the veteran for peripheral vascular disease is also 
significant for relating the veteran's chronic dermatitis to 
his peripheral vascular disease, which has been determined to 
have been caused by exposure to herbicide agents.  

Because there are no clinical records dated within a year of 
the veteran's separation from service, there is no evidence 
demonstrating that the veteran then had skin disorders 
consistent with a diagnosis of either chloracne or porphyria 
cutanea tarda, both of which are amongst the disorders for 
which service connection secondary to exposure to herbicide 
agents may be granted on a presumptive basis.  38 C.F.R. 
§ 3.307(6)(ii).  While the veteran is competent to testify 
that he experienced skin problems shortly after his 
separation from service, he is not competent to diagnose 
those problems as either chloracne or porphyria cutanea tarda 
secondary to exposure to herbicide agents.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).  
Accordingly, service connection for a skin disorder secondary 
to exposure to herbicide agents may not be granted on a 
presumptive basis.  

The Board, however, finds that service connection for the 
veteran's diagnosed skin disorders, dermatitis and porphyria 
cutanea tarda, may be granted secondary to his in-service 
exposure to herbicide agents on a direct basis, as the record 
clearly demonstrates that his skin disorders are related to 
such exposure.  Numerous physicians over the years have 
opined that the veteran's skin disorders are as likely as not 
the result of in-service exposure to herbicide agents.  Given 
this demonstrated positive association, the Board finds that 
service connection for the veteran's skin disorders of 
dermatitis and porphyria cutanea tarda is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Skin Ulcer

The veteran contends that he is entitled to service 
connection for a skin ulcer on his left lower extremity, 
secondary to in-service exposure to herbicide agents.  He 
does not contend that he first developed skin ulcers in 
service, but that he later developed skin ulcers as a result 
of his in-service exposure to herbicide agents.

The veteran's service medical records are negative for any 
evidence of skin ulcerations.  As there is no evidence of 
skin ulceration in service, the Board finds that a chronic 
skin ulcerating disorder did not manifest during service.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
skin ulcer.  38 C.F.R. § 3.303(b).  The first record of any 
complaint regarding a skin ulcer is dated in October 2001.  
At that time, the veteran was found to have peripheral 
vascular disease manifested by chronic venous insufficiency 
with stasis dermatitis and an open ulcer on his left lower 
extremity.  He underwent treatment to heal the ulcer in 
October, November, and December 2001.  A January 2004 letter 
from the treating physician indicates that the veteran has 
not had a recurrence of the ulcer since December 2001.  In 
August 2008 testimony before the Board, the veteran 
acknowledged that he had not had a recurrence of the ulcer 
since 2001.

As there is no evidence establishing a diagnosis of a skin 
ulcer of the left lower extremity since December 2001, the 
veteran does not have a current diagnosis of a skin ulcer for 
which service connection may be granted.  With no current 
diagnosis, service connection for a skin ulcer must, 
necessarily, be denied.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

To the extent that the veteran's skin ulcer has been related 
to his peripheral vascular disease, because the veteran has 
been service-connected for peripheral vascular disease during 
the pendency of this appeal, service connection for a skin 
ulcer secondary to peripheral vascular disease is moot.  The 
veteran's skin ulceration was a manifestation of the 
peripheral vascular disease, rather than a secondary 
disability.  Therefore, he is not eligible for service 
connection for a skin ulcer on a secondary basis.  Similarly, 
to the extent that his skin ulceration may have been related 
to the stasis dermatitis, the Board, by this decision, has 
granted service connection for a skin disorder, to include 
dermatitis.  By the same rationale, any skin ulceration would 
be a manifestation of stasis dermatitis, rather than a 
secondary disability.  Therefore, he is not eligible for 
service connection for a skin ulcer secondary to his skin 
disorder. 

Finally, although the veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for skin ulcers.  
In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence linking 
his skin ulcers to his service, service connection on a 
direct or secondary basis is not warranted for a skin ulcer.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  The evidence does not show any skin 
ulcer that is not part of the veteran's already service-
connected peripheral vascular disorder or dermatitis.  As the 
weight of medical evidence fails to support the veteran's 
claim for service connection for a skin ulcer disability, the 
Board is unable to grant the benefits sought.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
E.  Liver Disability

The veteran contends that he has a liver disability secondary 
to in-service exposure to herbicide agents.  The veteran's 
service medical records do not reveal complaints related to 
the liver, and do not reveal any abnormal liver function test 
results.  Post-service treatment records dated in February 
1998 demonstrate that the veteran had been prescribed Rezulin 
for treatment of diabetes mellitus.  Rezulin was noted to 
have rare side effects of abnormal liver function tests and 
liver damage.  For that reason, his liver functioning was to 
be monitored.  Post-service medical records, however, do not 
reveal any abnormal liver function test results, nor is there 
any clinical evidence demonstrating that the veteran has been 
diagnosed with a liver disability.  In short, clinical 
records dated from June 1993 to November 2003 do not 
demonstrate a current diagnosis of a liver disability.

In this case, there is no evidence establishing a diagnosis 
of liver disease or dysfunction.  As a disability of the 
liver has not been diagnosed, service connection for a liver 
disability must, necessarily, be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the veteran's statements asserting a 
relationship between his claimed liver disability and 
exposure to herbicide agents.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 
(1991) (although interest may affect the credibility of 
testimony, it does not affect competency to testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence 
fails to support the veteran's claim for service connection 
for a liver disability, the Board is unable to grant the 
benefits sought.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July and September 2002; 
and a rating decision in September 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2003 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.











	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents, is 
reopened.

The claim for service connection for coronary artery disease, 
to include as secondary to exposure to herbicide agents or 
service-connected diabetes mellitus, is reopened.

The claim for service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicide agents or 
service-connected diabetes mellitus, is reopened.

Service connection for coronary artery disease, secondary to 
diabetes mellitus, is granted.

Service connection for peripheral neuropathy is granted.

Service connection for a skin disorder, diagnosed as 
dermatitis and porphyria cutanea tarda, is granted.

Service connection for a skin ulcer is denied.

Service connection for a liver disability, to include as 
secondary to exposure to herbicide agents, is denied.


REMAND

Additional development is needed prior to disposition of the 
claims for service connection for hypertension and for an 
increased rating for PTSD.

The RO, in the September 2003 rating decision, determined 
that the veteran's claim for service connection for 
hypertension was encompassed by his previously denied claim 
of entitlement to service connection for a heart condition 
secondary to exposure to herbicide agents.  The Board, 
however, finds that the claim for service connection for 
hypertension is distinct from his claim for service 
connection for heart disease, because hypertension is a 
vascular disorder rather than a cardiac disorder, which is 
what was previously denied.  Therefore, the Board finds that 
the veteran is not required to submit new and material 
evidence prior to an adjudication on the merits of his claim 
for service connection for hypertension.  Bingham v. 
Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. 
App. 120 (1997).

Because the RO did not adjudicate the veteran's claim for 
service connection for hypertension on the merits, the Board 
must return the case to the RO, for initial consideration of 
the claim, to ensure that the veteran's procedural rights are 
protected.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In August 2008 
testimony before the Board, the veteran stated that he had 
been informed that his hypertension was caused or aggravated 
by his porphyria cutanea tarda.  The evidence currently of 
record does not demonstrate a causal relationship between his 
hypertension and his skin condition.  However, because 
medical evidence is required to link a claimed disability to 
a service-connected disability, and such a relationship in 
this case is unclear to the Board, the claim must be remanded 
for an examination.  Wallin v. West, 11 Vet. App. 509 (1998).

Next, with respect to the veteran's claim of entitlement to 
an increased rating for PTSD, the law requires that VA notify 
the claimant that to substantiate a claim the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  38 U.S.C.A. § 5103(a) 
(West 2002).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran notice letters in July and September 2002.  Those 
notice letters, however, did not specifically notify the 
veteran that he should provide evidence of the effect that 
his worsening disability had on his employment and daily life 
(such as a specific measure or test).  The letters also did 
not notify the veteran that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the of the 
symptoms of the condition for which the disability 
compensation is being sought, including their severity and 
duration, and their impact on employment and daily life.  
Thus, on remand the RO should provide corrective notice.  

The Board also finds that a remand for an additional VA 
examination is required.  At his August 2008 hearing before 
the Board, the veteran stated that the severity of his PTSD 
had worsened since the date of the last examination.  The 
veteran was last afforded a VA examination for PTSD in May 
2003.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there 
may have been a significant change in the veteran's service-
connected PTSD since the examination in May 2003, a new 
examination is in order.

Finally, as the most recent VA clinical records of record are 
dated in November 2003, the RO should obtain all VA clinical 
records dated since November 2003 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
ratings under the applicable Diagnostic 
Codes for rating PTSD.  Also advise the 
veteran that if an increase in disability 
is found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disabilities.

2.  Obtain and associate with the 
claims file records from the 
Chillicothe, Ohio, VA Medical Center 
dated from November 2003 to the 
present.  If the records have been 
retired to a storage facility, obtain 
the records from the appropriate 
storage facility.

3.  After the additional VA records 
have been associated with the claims 
file, schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The examiner should 
review the claims folder and should 
note that review in the report.  All 
signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should also describe the impact of the 
veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions must be explained in detail.

4.  After the additional VA records 
have been associated with the claims 
file, schedule the veteran for an 
appropriate examination for the purpose 
of determining whether it is at least 
as likely as not (50 percent 
probability or greater) that his 
hypertension is causally related to, or 
aggravated by, his service-connected 
skin disorders, including porphyria 
cutanea tarda, or his service-connected 
diabetes mellitus.  The examiner should 
review the claims folder and should 
note that review in the report.  The 
examiner should specifically opine as 
to the etiology of the veteran's 
hypertension.  All opinions must be 
accompanied by a clear rationale 
consistent with the evidence of record.    

5.  Then, readjudicate the claims.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


